Case 1:21-cv-00117-JB-MU-C Document 15 Filed 07/30/21 Page 1 of 4                     PageID #: 103




                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ALABAMA
                                 SOUTHERN DIVISION

 PAMELA GIBSON-HENSLEY,                            )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   CIV. ACT. NO. 1:19-cv-382-TFM-MU-C
                                                   )
 BP EXPLORATION & PRODUCTION,                      )
 INC., et al.,                                     )
                                                   )
        Defendants.                                )

 ______________________________________________________________________________

 PAMELA GIBSON-HENSLEY,                            )
                                                   )
        Plaintiff,                                 )
                                                   )
 v.                                                )   CIV. ACT. NO. 1:21-cv-117-TFM-MU-C
                                                   )
 BP EXPLORATION & PRODUCTION,                      )
 INC., et al.,                                     )
                                                   )
        Defendants.                                )


                          MEMORANDUM OPINION AND ORDER

        There are two cases involving these same parties.     See Civ. Act. No. 1:19-cv-382-TFM-

 MU-C (“Gibson-Hensley I”) and Civ. Act. No. 1:21-cv-117-JB-MU-C (“Gibson-Hensley II”).

 Pending before the Court are identical motions to consolidate these related cases (Doc. 42, filed

 July 29, 2021, Gibson-Hensley I; Doc. 14, filed July 29, 2021, Gibson-Hensley II).         Plaintiff

 requests that the Court consolidate these matters pursuant to Fed. R. Civ. P. 42(a)(2), for the

 purposes of discovery and trial.   Id.   In support of Plaintiff’s motion to consolidate, she states

 that the subject matter of the two actions concerns the same parties, same underlying facts, similar

 questions of law, seek similar damages and relief, and the defendants in this action do not oppose

                                            Page 1 of 4
Case 1:21-cv-00117-JB-MU-C Document 15 Filed 07/30/21 Page 2 of 4                              PageID #: 104




 the motion.       Id. at 4–5.    This matter is ripe for disposition and for the reasons discussed below,

 the motion to consolidate is GRANTED.

                                        I.        STANDARD OF REVIEW

         “If actions before the court involve a common question of law or fact, the court may: (1)

 join for hearing or trial any or all matters at issue in the actions; (2) consolidate the actions; or (3)

 issue any other orders to avoid unnecessary cost or delay.”             FED. R. CIV. P. 42(a).   Rule 42(a)

 “is a codification of a trial court’s inherent managerial power ‘to control the disposition of the

 causes on its docket with economy of time and effort for itself, for counsel, and for litigants.’”

 Hendrix v. Raybestos-Manhattan, Inc., 776 F.2d 1492, 1495 (11th Cir. 1985) (citing In re Air

 Crash Disaster at Fla. Everglades, 549 F.2d 1006, 1012 (5th Cir. 1977)).              However, as noted by

 the plain language in the use of the word “may,” the Court’s decision under Fed. R. Civ. P. 42(a)

 is purely discretionary.        See also Eghnayem v. Boston Sci. Corp., 873 F.3d 1304, 1313 (11th Cir.

 2017) (quoting Hendrix, 776 F.2d at 1495) (emphasizing decision is “purely discretionary.”).              In

 exercising that discretion, the Court must take into account the following factors: (1) whether the

 specific risks of prejudice and possible confusion are overborne by the risk of inconsistent

 adjudications of common factual and legal issues; (2) the burden on parties, witnesses and

 available judicial resources posed by multiple lawsuits; (3) the length of time required to conclude

 multiple suits as against a single one; and (4) the relative expense to all concerned of the single-

 trial, multiple-trial alternatives.        Id. Finally, the Court may decide to consolidate for pretrial,

 trial, or both.

                                      II.       DISCUSSION AND ANALYSIS

         Plaintiff is the only named plaintiff in both actions.          Compare Gibson-Henley I, Doc. 1

 with Gibson-Hensley II, Doc. 1.             Plaintiff’s claims in the first action are the same as those that



                                                    Page 2 of 4
Case 1:21-cv-00117-JB-MU-C Document 15 Filed 07/30/21 Page 3 of 4                      PageID #: 105




 they assert in Gibson-Hensley II as well as the operative facts on which Claimant makes her claims.

 Id.   Because of the overwhelming similarities between Gibson-Hensley I and Gibson-Hensley II,

 if these matters were consolidated, the risk of prejudice and possible confusion to the parties would

 be minimal, the burden on the parties and witnesses in each matter would be minimal, judicial

 resources would be more efficiently spent, the length of time to conclude the matters as one suit

 would be less than if these matters continued as separate suits, and the expenses to the parties

 would be reduced.    If Gibson-Hensley I and Gibson-Hensley II were not consolidated, the risk of

 inconsistent adjudication of common factual and legal issues would be great.       Accordingly, the

 Court finds these cases should be consolidated for the purposes of pre-trial matters and trial, and

 the motion to consolidate is due to be granted.

                                        III.     CONCLUSION

         Based on the foregoing, it is ORDERED that Plaintiff’s Unopposed Motion to Consolidate

 Related Cases Pending Before this Court (Doc. 42 in Civ. Act. No. 1:19-cv-382; Doc. 14 in Civ.

 Act. No. 1:21-cv-117) are hereby GRANTED, and these matters are CONSOLIDATED for

 purposes of pre-trial matters and trial. Gibson-Hensley v. BP Exploration & Production Inc., et

 al., Civ. Act. No. 1:19-cv-382-TFM-MU-C, is designated as the lead case of the consolidated

 matter and all future matters should be docketed in the lead case.   Finally, counsel should use the

 combined header noted on this order for any filings in the lead case.

         It is further ORDERED that the stay previously instituted in Gibson-Hensley I, Civ. Act.

 No. 1:19-cv-382, on August 6, 2020, is hereby LIFTED.            See Doc. 40.    The issuance of a

 modified case management order is hereby REFERRED to the assigned Magistrate Judge.




                                               Page 3 of 4
Case 1:21-cv-00117-JB-MU-C Document 15 Filed 07/30/21 Page 4 of 4    PageID #: 106




       DONE and ORDERED this the 30th day of July, 2021.

                                       s/Terry F. Moorer
                                       TERRY F. MOORER
                                       NITED STATES DISTRICT JUDGE




                                     Page 4 of 4
